  Case 2:21-mj-09409-CLW Document 1 Filed 08/04/21 Page 1 of 4 PageID: 1




                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY



UNITED STATES OF AMERICA                               Mag. No. 21-9409

           V.                                          Hon. Cathy L. Waldor

ALBERTO GARZA, and
EVERARDO RODRIGUEZ JR.                               CRIMINAL COMPLAINT


      I, Iveliana Diaz-Calderon, being duly sworn, state the following is true and
correct to the best of my knowledge and belief:

                               SEE ATTACHMENT A

       I further state that I am a Special Agent with the United States Drug
Enforcement Administration, and that this complaint is based on the following
facts:

                               SEE ATTACHMENT B

Continued on the attached page and made a part hereof:



                                                         eron, Special Agent
                                         U.S. Dru Enforcement Administration


SA Diaz-Calderon attested to this Complaint
by telephone pursuant to FRCP 4. l(b)(2)(A),
on August 4, 2021 in the District of New Jersey
                                            T


                                                   , -;
                                                ii ~
                                                   ,::_'I
                                                               'l
                                                                        ;")
                                                                         I'.
                                                                                     //'"'-
                                                                              /,-,, ,y'
                                                                                     -•
                                                                                          .
                                                                                              '>
                                                                                               I
                                                                                                   -•')


HONORABLE CATHY   L. W ALDOR
UNITED STATES MAGISTRATE JUDGE
                                                L-- -~ ,
                                         Signature o
                                                     -"~.~~,        J
                                                                         ~    './'r.r-..1 ~
                                        ------""1,:,,4---------:;P'---4!,,L----
                                                                udicial Officer
  Case 2:21-mj-09409-CLW Document 1 Filed 08/04/21 Page 2 of 4 PageID: 2




                               ATTACHMENT A


      On or about August 2, 2021, in Burlington County, in the District of New
Jersey and elsewhere, defendants,

                             ALBERTO GARZA
                         EVERARDO RODRIGUEZ JR.,

did knowingly and intentionally conspire and agree with each other and others to
possess with intent to distribute 400 grams or more of a mixture and substance
containing a detectable amount of fentanyl, a Schedule II controlled substance,
contrary to Title 21, United States Code, Sections 841(a)(l) and (b)(l)(A).

      In violation of Title 21, United States Code, Section 846.
  Case 2:21-mj-09409-CLW Document 1 Filed 08/04/21 Page 3 of 4 PageID: 3




                                ATTACHMENT B

              I, lveliana Diaz-Calderon, am a Special Agent with the United States
Drug Enforcement Administration ("DEA"). I am fully familiar with the facts set
forth herein based on my own investigation, my conversations with other law
enforcement officers, and my review of reports, documents, and other items of
evidence. Because this Complaint is being submitted for a limited purpose, I have
not set forth each and every fact that I know concerning this investigation. Where
statements of others are related herein, they are related in substance and part.
Where I assert that an event took place on a particular date, I am asserting that it
took place on or about the date alleged.

       1.    On or about August 2, 2021, defendant Alberto Garza ("Garza")
arranged to sell fifteen (15) kilograms offentanyl to a person who unbeknownst to
Garza was working with law enforcement ("Individual 1"). In particular, Garza
directed Individual 1 to meet him (Garza) at a location in Bordentown, New Jersey.

        2.    Based on the above, Individual 1 and Garza meet at the location in
Bordentown. Specifically, at approximately 2:40 p.m., Garza entered Individual
1 's vehicle and discussed the sale of approximately kilograms of fentanyl. Garza
then directed Individual 1 to follow him (Garza) to his vehicle to inspect the
fentanyl. During this interaction, Individual 1 observed Garza call another
individual, who was later identified as defendant Everardo Rodriguez, Jr.
("Rodriguez") and heard Garza state, in sum and substance, "get it ready."

       3.    Shortly thereafter, Garza entered the passenger side of a cabin of a
parked tractor trailer. Rodriguez was sitting in the driver side of the cabin, and
Garza then removed approximately one kilogram of suspected fentanyl from the
area between the passenger seat and the center console of the cabin. Garza
handed Individual 1 the kilogram of fentanyl and asked Individual 1 to contact
him if Individual 1 wanted to proceed with the sale. Individual 1 then left the area
while Garza and Rodriguez remained in the parked tractor-trailer.

       4.    Approximately thirty minutes later, law enforcement approached the
tractor trailer in the area of 402 Rising Sun Square Road in Bordentown, New
Jersey. Law enforcement then conducted a lawful search of the cabin of the
tractor trailer and located approximately thirteen (13) kilograms of suspected
fentanyl located within a duffle bag inside a secret compartment, or trap, beneath
the lower bunkbed in the cabin along with four (4) vacuum sealed plastic bags
filled with an unknown amount of United States Currency ("USC") in various
denominations. Law enforcement further observed seventeen (1 7) kilograms of
suspected fentanyl located underneath the duffle bag inside of the secret
compartment.

      5.    In total law enforcement recovered approximately thirty (30) kilograms
of suspected fentanyl from the cabin of the tractor trailer.
 Case 2:21-mj-09409-CLW Document 1 Filed 08/04/21 Page 4 of 4 PageID: 4




      6.    Law enforcement subsequently field tested the kilograms recovered
from the cabin and they tested positive for the presence of fentanyl.
